         Case 1:18-cr-00224-AJN Document 153 Filed 10/28/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
Septe                                                   Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        October 28, 2019

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

       On October 2, 2019, the Court endorsed an agreed-upon schedule to brief issues
surrounding the email review conducted by the Manhattan District Attorney’s Office (“DANY”).
Under that schedule, the defendant filed, on October 10, 2019, a motion to suppress and motion to
exclude. The Government’s response to these motions are due today, October 28, 2019.

        The Government writes to request a short extension to file its response. The purpose of
the extension is to allow the Government additional time to engage with DANY regarding the
search and review at issue, and to address, to the fullest extent possible, the factual issues raised
in the defendant’s supplemental motions. The defendant opposes this request on the grounds that
these motions should be fully briefed and argued at the motion hearing set for November 6, 2019.
The Government respectfully submits, however, that an extension to this Thursday, October 31,
2019, would still allow the defense time to file a reply by November 5, 2019, which would permit
the Court to hear argument on these motions on November 6, 2019.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  by:         /s/
                                                        Jane Kim / Michael Krouse / Stephanie Lake
                                                           Assistant United States Attorneys
                                                        Garrett Lynch
                                                           Special Assistant United States Attorney
                                                        (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)
